F§LE@

MAR l 2019

C!erk. U S Dlstrlct Cuurt
District Of Montana
B¢|Eln_qs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

DAVID J. SALAZAR, Cause No. CV 18-79-BLG-SPW

Plaintiff,

VS- ORDER GRANTING EXTENSION
OF MOT10NS DEADLINES
DONALD P. ROTH, JR. and

KNITNEY LINES, INC.,

Defendants.

 

Pursuant to the parties’ Stipulation for Extension of Motions Deadlines (Doc.
14) and for good cause being shown,

IT IS I-[EREBY ORDERED the Motions deadline currently set for March 29,
2019, is hereby extended to May 13, 2019. The remaining deadlines in the Court’s
Scheduling Order (Doc. l 1) Of June 27, 2018 Shall remain in effect.

The Clerk is directed to notify counsel of the making of this Order.

DATED this £Ey ofMal-ch, 2019.

/, gm

SUSAN P. WATTERS
U.S. District Court Judge

